TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 28, 2020



                                      NO. 03-18-00846-CV


                        Kerrie Dietrich and Edgar Dietrich, Appellants

                                                 v.

      Christopher Chambers, II and Wife, Alysha Dawn O’Leary, Individually and as
                   Next Friend of their minor child, C. O.C., Appellees




        APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
               AFFIRMED -- OPINION BY CHIEF JUSTICE ROSE




This is an interlocutory appeal of the trial court’s order denying appellant’s motion to dismiss

signed on November 30, 2018. Having reviewed the record and the parties’ arguments, the

Court holds that there was no reversible error in the trial court’s order. Therefore, the Court

affirms the trial court’s order. Appellant shall pay all costs relating to this appeal, both in this

Court and in the court below.